Title: To John Adams from Cyrus Griffin, 10 November 1798
From: Griffin, Cyrus
To: Adams, John



Sir,
Wmsburg Novembr. 10th. 1798.

This being the first instance of capture and trial in my Court under the late Acts of Congress, I take the liberty to inform you that the Ship Niger, brought into this District by Capt. Nicholson of the Constitution, after long and very able arguments by the best Lawyers of this Country, was decreed by me to be restored to the Respondents, together with the ordinary Costs of defence.—
It appeared to the Court from the shipping papers, from the Bills of lading, from the commissions or letters of Mark, from depositions, & other documents, together with the British Acts of Parliament authorising the King to dispense with certain regulations of the Navigation Act, & naturalising foreign Seamen in the service of that Country, that the Ship could not be considered as a French Vessel, and therefore not subject to condemnation as a Prize in the meaning of those Laws.
No damages were decreed, because Sir, in my opinion there was reasonable cause of seisure and detention; such as, the Crew consisting principally of Frenchmen & Spaniards; two of the Officers in French uniform; their unwillingness to obey the Lieutenant of the Constitution, when boarded; the smallness of the cargo; the log Book in the French Language; the want of shipping articles for Seamen; the general conduct of the Commander; not bringing all the papers on board the Constitution when required; and some other circumstances—but from this latter part of the Decree the Respondents have thought proper to appeal.
May I take the freedom, illustrious Sir, to mention that if consistent with the maxims of your wise Administration, I could wish most fervently to change my Situation upon the Bench, and would willingly take some other respectable employment.—Indeed, Sir, I am the very oldest civil Officer under the general Government, that is, I have served more years than any other man, from early in the year 1778 to the present period, and sometimes in very high Stations, at the expence of all the property I possessed; and now with a large family & nothing but a small Salary to maintain them; and even one fourth of that Salary at least I am obliged to spend in Public Houses & other charges necessarily attending the duties of my Office at the stated & special Courts, the business of the District being probably more than any three Courts in the Union, & the Supreme Judges tell me, that the business of the Circuit Court for Virginia is considerably more than all the Union together. Nor have I omitted a single Court since my return to this Country from the Seat of Government at New York; no man can be more attentive to the requisites of his Station, and surely no person can be more federal, or a more strenuous advocate for the Administration—& though at first view it seems to bear a little hard, and is certainly a great discouragement for men to be active and faithful in discharging their respective duties if they are always to remain as they set out—and surely a laudable ambition to be promoted, & a parental anxiety about the better welfare of a man’s family can never be considered as reprehensible in a virtuous Republic like ours; yet Sir I am very ready to confess that in point of Law Talents, if talents are the only criterion, that I am not equal to many other Gentlemen, a Marshall or a Washington for instance, tho’ my Education has been a more systematical one; and thus knowing my inferiority in this respect whatever appointments you may think proper to make will always be highly satisfactory to me, & to every good federal Character—yet this consideration of diffidence in my Law talents will operate as an additional reason to pray you, Sir, for a change of my position if convenient & consistent with your arrangements in future.
But if not, then may I beg you to notice the Son of an Officer so old as myself upon the Civil list; John Griffin; a young man of excellent genius, the best education, well acquainted with foreign Languages, & no youth more federal—could he go in some inferior Diplomatic character abroad we should owe to you infinite obligations; or if that should be impracticable, then perhaps a military Commission in the permanent Army it might not be inconvenient to give him.
As I shall not have the presumption in this way again to encroach upon the valuable time of your Excellency, I hope to stand acquitted in your correct opinion: and that with the utmost sincerity I may pray that you long preside over the Councils of this Country; & that your private happiness may still continue to bless you, as so aptly corresponding with your Public reputation & exertions; I am Sir / with profound respect & consideration / Your most obedient Servant

Cyrus Griffin